At law. Habeas corpus ad subjiciendum. The marshal returned that he held him under an attachment of contempt from the orphans’ court, dated January 9, 1797, returnable on the 13th-of the same month, for not appearing on the" 8th, to show cause why he should not give counter security to his sureties in the administration of Dyson’s estate. Upon which attachment the marshal had returned “executed and in custody,” but no order of the orphans’ court was made for the commitment, nor did it appear that the orphans’ court had made any further order respecting the business. The return further stated that he had been delivered up by his bail in a suit at law, and prayed in custody'; but the twenty days having expired and the defendant not charged in execution, THE COURT (nem. con.) were of opinion, that the attachment only authorized the marshal to hold him till he could bring him before the court on the 13th of January, and discharged the prisoner. See Virginia Law, 12th December, 1792, § 31.